Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 15, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  154494                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 154494
                                                                    COA: 325883
                                                                    Mackinac CC: 2012-003474-FH
  GARY MICHAEL TRAVER,
           Defendant-Appellee.

  _________________________________________/

         On December 6, 2017, the Court heard oral argument on the application for leave
  to appeal the August 2, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). We REMAND this case to the
  Mackinac Circuit Court for appropriate proceedings to settle the record as to the content
  of the written jury instructions on the elements of the charged crimes. The trial court
  shall make written findings of fact and shall forward its findings to the Clerk of the
  Supreme Court within 56 days of the date of this order.

        We retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 15, 2017
           t1212
                                                                               Clerk